DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Request for Continued Examination filed on 10/15/2021 and Claims filed on 09/30/2021
This Application is a CON of 16/019,040 which is now a PAT 10,599,021 which is a CON of 15/635,597 which is now a PAT 10,120,268 which is a CON of 15/082,393 which is now a PAT 9,696,612 which is a  CON of 13/771,508 which is now a PAT 9,304,376
Claims 1, 10 and 13 are independent
Claims 1-2, 10, 13 and 16 have been amended
Claims 1-20 are pending

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as being anticipated by Palmeri (WO 2012/177661 A2 published on December 27, 2012).  Examiner has presented a new interpretation with the new reference and combination of references has been applied to meet all the limitations and an explanation is set forth in the following rejection.
In view of the above arguments and explanation, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 6, 13 and 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Palmeri (WO 2012/177661 A2 published on December 27, 2012.  U.S. Patent Publication Number 2014/0285913 A1 is used for citing).

Regarding claim 1, Palmeri discloses a barcode reading adapter (Fig 1-8 – portable electronic device 102), comprising: 
a barcode reader adapter housing (Fig 6 – portable electronic device 502 and case 504) define an opening to receive an electronic device (¶0033; the case 504 accommodate a device 502); and 
an optical opening (Fig 6 –opening 508), wherein the optical opening is aligned with a field of view of a camera of the electronic device and exposes an optical element (In ¶0034 Palmeri discloses that light passes though the opening 508 and onto the light redirecting component 560 which redirects (reflects) the light to the camera component 503.  Which shows that the opening “exposes” the optical element 506) such that light that enters the barcode reader adapter housing through the optical opening is reflected (¶0032; In this manner the camera component 103 may capture light corresponding to a field of view that a user desires to record in the form of image, video or both) at a redirection angle by the optical element wherein the redirection angle is between 45 degrees and 115 degree (In Fig 6-7 and in ¶0034-¶0035 Palmeri further discloses about a connecting mechanism 507 that help in re-positioning the optical element 506 with regards to the opening and allows the user to rotate, swivel the light redirecting component 506 to change the angle of light redirection to the camera component 503.  Since it can swivel/rotate, it is clear that it Palmeri’s component supports angle between 45 and 115 degrees.). 

Regarding claim 6, Palmeri discloses wherein the light is reflected through the optical opening by at least one of a prism, a mirror, or a lens (In ¶0037 Palmeri discloses that the light redirecting component 806, such as a mirror.).

Regarding claim 13, this claim is a methods claim that has limitations parallel to claim 1.  Claim 13 is rejected on the same grounds as Claim 1. 

Regarding claim 19, this claim has limitations parallel to claim 6.  Claim 19 is rejected on the same grounds as Claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmeri (WO 2012/177661 A2 published on December 27, 2012.  U.S. Patent Publication Number 2014/0285913 A1 is used for citing) in view of Kuffner (U.S. Patent Number 9,060,108 B1).
Regarding claim 2, Palmeri discloses, wherein the barcode reading adapter further comprising: the optical element (Fig 6 - the optical element 506) attached to the barcode reader adapter housing, wherein the optical element is positioned within the optical opening (Fig 6 –opening 508) such that, when the barcode reading adapter is attached to the electronic device (¶0033; the case 504 accommodate a device 502),.
However, Palmeri fails to clearly disclose wherein the electronic device comprises an illumination element, the optical element reflects light from an 
Instead, in a similar endeavor, Kuffner discloses wherein the electronic device comprises an illumination element (In Col 3, lines 30-31, Kuffner teaches that reflective surfaces may be used to redirect a flash of a camera to provide light in a number of directions), the optical element reflects light from an illumination element of the electronic device at the redirection angle through the optical opening (In Col 5, lines 60-65, Kuffner teaches that in some embodiments, the light redirection portion 330 may further be used to redirect a flash of a camera to provide light in any direction).
Palmeri and Kuffner are combinable because both describe attachments for a camera device.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the redirection attachment to redirect flash light as taught by Kuffner in the device disclosed by Palmeri.
	The suggestion/motivation for doing so would have been so “as to provide light in any direction” as disclosed by Kuffner in Col 2, lines 54-55.  
	Therefore, it would have been obvious to combine Palmeri and Kuffner to obtain the invention as specified in the claim 2.

Regarding claim 16, this claim has limitations parallel to claim 2.  Claim 16 is rejected on the same grounds as Claim 2. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmeri (WO 2012/177661 A2 published on December 27, 2012.  U.S. Patent Publication Number 2014/0285913 A1 is used for citing) in view of Mongan et al. (U.S. Patent Publication Number 2012/0019920 A1).

Regarding claim 3, Palmeri fails to clearly disclose wherein the optical opening is aligned with an illumination element of the electronic device such that light is reflected from the illumination element at the redirection angle.
Instead, in a similar endeavor, Mongan discloses wherein the optical opening is aligned with an illumination element of the electronic device such that light is reflected from the illumination element at the redirection angle (In Fig 2 and 5 and in ¶0021 Mongan teaches that the sloped inward, concave or convex surfaces to redirect the reflection of light outside the capture are/scope of the lens; In Fig 6a-6d Mongan teaches the use of one or more openings on the gadget cover/case).
Palmeri and Mongan are combinable because both describe attachments for a camera device.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the redirection attachment to redirect the light from electronic as taught by Mongan in the device disclosed by Palmeri.
	The suggestion/motivation for doing so would have been so redirect light from the flash of an electronic device.  
Palmeri and Mongan to obtain the invention as specified in the claim 3.


Claims 4-5, 7-12, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmeri (WO 2012/177661 A2 published on December 27, 2012.  U.S. Patent Publication Number 2014/0285913 A1 is used for citing) in view of Powell et al. (U.S. Patent Publication Number 2016/0092711 A1.

Regarding claim 4, Palmeri fails to clearly disclose a laser aimer attached to the barcode reader adapter housing, wherein the laser aimer is positioned such that a laser beam emitted by the laser aimer corresponds to an effective field of view of the camera.
Instead, in a similar endeavor, Powell discloses a laser aimer attached to the barcode reader adapter housing (Fig 1b – illustrates a camera device attachment 100 that includes a target generating mechanism (bar code reader);  light sources 116a, 116b – may be a laser diode), wherein the laser aimer is positioned such that a laser beam emitted by the laser aimer corresponds to an effective field of view of the camera (In Fig 9 and in ¶0036 Powell teaches that about illumination that is optimized for bar code reading;).
Palmeri and Powell are combinable because both describe attachments for a camera device.  
Powell in the device disclosed by Palmeri.
	The suggestion/motivation for doing so would have been so that “in order to read a bar code, the camera device must be positioned so that the camera is aimed at the barcode” as disclosed by Powell in ¶0038.  
	Therefore, it would have been obvious to combine Palmeri and Powell to obtain the invention as specified in the claim 4.

Regarding claim 5, Palmeri in view of Powell disclose a laser aimer attached to the barcode reader adapter housing (Powell: Fig 1b – illustrates a camera device attachment 100 that includes a target generating mechanism (bar code reader); light sources 116a, 116b – may be a laser diode), wherein the laser aimer is positioned such that a laser pattern emitted by the laser aimer corresponds to an effective field of view of the camera (Powell: In Fig 9 and in ¶0036 Powell teaches that about illumination that is optimized for bar code reading;).

Regarding claim 7, Palmeri in view of Powell discloses wherein the light that is reflected into the field of view of the camera through the optical opening is from an effective field of view that extends horizontally to a length of a surface of the electronic device (Powell:  Powell discloses this in Fig 9 and in ¶0036).

Regarding claim 8, Palmeri in view of Powell discloses wherein the redirection angle is between 60 degrees and 85 degrees (Powell: In Fig 10 and in ¶0040 Powell discloses the use of the mirror 1074 that changes the optical path to the camera device.  He also discloses that even though the fig discloses the redirection to be 90o, the mirror could be positioned so that the reflected light 1078 is redirected by a different angle).

Regarding claim 9, Palmeri in view of Powell discloses wherein the optical opening is aligned with both the field of view of the camera of the electronic device and an illumination element (Powell:  Powell discloses this in Fig 9 and in ¶0036).

Regarding claim 10, this claim has limitations parallel to claims 1 and 4.  Claim 10 is rejected on the same grounds as Claims 1 and 4. 

Regarding claim 11, Palmeri in view of Powell discloses wherein the light is reflected through the optical opening by at least one of a prism, a mirror, or a lens (Palmeri: In ¶0037 Palmeri discloses that the light redirecting component 806, such as a mirror).

Regarding claim 12, this claim has limitations parallel to claim 7.  Claim 12 is rejected on the same grounds as Claim 7. 

Regarding claim 14, this claim has limitations parallel to claim 8.  Claim 14 is rejected on the same grounds as Claim 8. 

Regarding claim 15, Palmeri in view of Powell discloses wherein the barcode reader adapter hosing is configured to emit light from an illumination element (Powell: In Fig 8A and 8B and in ¶0031 Powell discloses that attachment 800 includes illumination that is optimized for bar code reading.).

Regarding claim 17, this claim has limitations parallel to claim 4.  Claim 17 is rejected on the same grounds as Claim 4. 

Regarding claim 18, this claim has limitations parallel to claim 5.  Claim 18 is rejected on the same grounds as Claim 5. 


Regarding claim 20, this claim has limitations parallel to claim 7.  Claim 20 is rejected on the same grounds as Claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 5, 2021